Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 14 rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Specifically, “the getter” lacks antecedent basis. It is assumed Claim 14 was intended to be dependent on Claim 9 and will be examined accordingly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. Pub., No. 20160062160 to Xiong et al. (Xiong).
Regarding Claim 8, Xiong teaches an encapsulation structure of an organic light-emitting diode (OLED) device, comprising: 
a substrate 102 formed with the OLED device and an encapsulation cover plate 101 disposed on the substrate, wherein the encapsulation cover plate is provided with a first recess 1012 and a second recess 1033, the second recess is surrounds the first recess, the OLED device 108/109 is disposed in the first recess, and an adhesive material 105 is disposed in the second recess to adhere and fix the encapsulation cover plate to the substrate formed with the OLED device [0038].

Regarding Claim 17, Xiong teaches an organic light-emitting diode (OLED) display panel comprising an encapsulation structure of an OLED device 108/109, the encapsulation structure of the OLED device comprising: 
a substrate 102 formed with the OLED device and an encapsulation cover plate 101 disposed on the substrate, wherein the encapsulation cover plate is provided with a first recess 1012 and a second recess 1033, the second recess is surrounds the first recess, the OLED device 108/109 is disposed in the first recess, and an adhesive material 105 is disposed in the second recess to adhere and fix the encapsulation cover plate to the substrate formed with the OLED device.

Regarding Claim 19, Xiong teaches the encapsulation structure of the OLED device according to claim 17, wherein a chamfer (angled sidewall of 1012) is further formed between the first recess and the second recess, to avoid bubbles and discontinuous of connections from appearing when the encapsulation cover plate is attached to the substrate.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-7, 9 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of U.S. Pat Pub. No. 20040051449 to Klausmann et al. (Klausmann).
Regarding Claim 1, Xiong teaches an encapsulation structure of an organic light-emitting diode (OLED) device, comprising: a substrate formed with the OLED device and an encapsulation cover plate disposed on the substrate, wherein the encapsulation cover plate is provided with a first recess and a second recess, the second recess is surrounds the first recess, the OLED device is disposed in the first recess, and an adhesive material is disposed in the second recess to adhere and fix the encapsulation cover plate to the substrate formed with the OLED device (see above rejections of Claims 8 and 17).
Xiong does not explicitly teach a getter. However, in analogous art, Klausmann teaches an encapsulation structure 210 of an OLED device 206 further comprising a getter 212 disposed in the first recess, the getter surrounding the OLED device; wherein a material of the getter is selected from the group consisting of titanium, zirconium, tantalum or thorium [0022].

Regarding Claim 2, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 1, wherein the second recess comprises an upper wall, a first sidewall and a second sidewall disposed opposite to each other; 
the upper wall connected to the substrate, and the first sidewall disposed on a side of the upper wall adjacent to the first recess; 
but do not explicitly teach that a distance between the first sidewall and the second sidewall ranges from 0.3 mm to 0.7 mm, and a distance between the first sidewall and the first recess ranges from 1 mm to 5 mm.
(MPEP 2144.04 (IV)(A)).  In this case, there is only a discussion of what the various sizes are, not how they are significant in any way or lead to an unexpected result.  Nothing on the record indicates the prior art devices and the claimed device would operate differently.

Regarding Claim 3, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 2, but do not explicitly teach that a depth of the first recess is greater than a depth of the second recess (see above regarding MPEP 2144.04(IV)(A)).

Regarding Claim 4, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 2, wherein a chamfer is further formed between the first recess and the second recess, to avoid bubbles and discontinuous connections from appearing when the encapsulation cover plate is attached to the substrate (see above rejection of Claims 12 and 19).

Regarding Claim 5, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 4, but do not explicitly teach that the chamfer has an acute angle, and an angle of the chamfer ranges from 5 to 15 degrees.  However, it has long been held that the configuration of the claimed element is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04(IV)(B)).  In this case, nothing on the record indicates that the particular angle 

Regarding Claim 6, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 5, wherein the getter is a ring structure to increase a contact area of the getter with water and oxygen (getter structure of Klausmann is a ring and will have the identical effect).

Regarding Claim 7, Xiong and Klausmann teach the encapsulation structure of an OLED device according to claim 6, wherein the getter comprises an outer sidewall and an inner sidewall, and the outer sidewall and the inner sidewall is disposed opposite to each other; and wherein the inner sidewall is disposed on a side of the getter closed to the OLED device, but do not explicitly teach that a distance between the inner sidewall and the outer sidewall ranges from 1 mm to 5 mm.  However, see above regarding mere changes of size.

Regarding Claim 9, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 8, wherein the encapsulation structure of the OLED device further comprises a getter disposed in the first recess, and the getter surrounding the OLED device (see above rejection of Claim 1 for the teaching and combination of Klausmann).

Regarding Claim 14, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 9, wherein the getter is a ring structure to increase a contact area of the getter with water and oxygen (getter structure of Klausmann is in a ring).

Regarding Claim 15, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 14, wherein the getter comprises an outer sidewall and an inner sidewall, and the outer sidewall and the inner sidewall is disposed opposite to each other; and wherein the inner sidewall is disposed on a side of the getter closed to the OLED device, but do not explicitly teach a distance between the inner sidewall and the outer sidewall ranges from 1 mm to 5 mm. However, see again above regarding mere changes in proportion.

Regarding Claim 16, Xiong and Klausmann teach the encapsulation structure of the OLED device according to claim 15, wherein a material of the getter is selected from the group consisting of titanium, zirconium, tantalum or thorium [0022].

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong as applied to claim 8 above, and further in view of U.S. Pat. Pub. No. 20050116636 to Kang.
Regarding Claim 10, Xiong teaches the encapsulation structure of the OLED device according to claim 8, but does not explicitly teach that the second recess comprises an upper wall, a first sidewall and a second sidewall disposed opposite to each other; the upper wall connected to the substrate; and the first sidewall disposed on a side of the upper wall adjacent to the first recess, wherein a distance between the first sidewall and the second sidewall ranges from 0.3 mm to 0.7 mm, and a distance between the first sidewall and the first recess ranges from 1 mm to 5 mm.
However, in analogous art, Kang teaches in Fig. 3 second recess 202 having sidewalls facing each other and an upper wall connected to the substrate 30 by the adhesive 200.  It would have been obvious 

Regarding Claim 11, Xiong and Kang teach the encapsulation structure of the OLED device according to claim 10, wherein a depth of the first recess is greater than a depth of the second recess (see Fig. 3).

Regarding Claim 12, Xiong and Kang teach the encapsulation structure of the OLED device according to claim 10, wherein a chamfer (angled sidewall of 1012) is further formed between the first recess and the second recess, to avoid bubbles and discontinuous of connections from appearing when the encapsulation cover plate is attached to the substrate (identical structures will have identical characteristics, see MPEP 2112.01).

Regarding Claim 13, Xiong and Kang teach the encapsulation structure of the OLED device according to claim 12, wherein the chamfer has an acute angle, and an angle of the chamfer ranges from 5 to 15 degrees (see above regarding mere changes of shape).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong
Regarding Claim 18, Xiong teaches the OLED display panel according to claim 17, but does not explicitly teach that a depth of the first recess is greater than a depth of the second recess.  However, see again above regarding mere changes in proportion.

Regarding Claim 20, Xiong teaches the OLED display panel according to claim 19, but does not explicitly teach that the chamfer has an acute angle, and an angle of the chamfer ranges from 5 to 15 degrees.  However, see above regarding mere changes in shape.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVREN SEVEN/Primary Examiner, Art Unit 2812